SANBORN, Circuit Judge.
This was an action by Harrison Hicks, administrator of the estate of William Spoon, deceased, defendant in error, to recover damages from the St. Louis & San Francisco Railway Company and its receivers, the plaintiffs in error, for injuries to the deceased, which he alleged were caused by the negligence- of the company. The essential facts in this case, and the theory of the law upon which the case was tried are the same as in No. 581,-—■ Railway Co. v. Bennett (just decided by this court) 69 Fed. 525. For the reasons stated in that opinion the judgment below must be reversed, and the cause remanded, with directions to grant a new trial, and it is so ordered.